Elliott, J.
The questions presented to this court upon the record before us arise upon the ruling of the court in overruling the appellant’s motion for a new trial.
A bill of exceptions shows that on the trial of the cause *272the appellant offered to read in evidence to the jury the note for two hundred and ninety-two dollars and seventy-four cents, referred to in the first paragraph of the complaint, but the court refused to admit the note in evidence, under the first paragraph of the answer, without proof of its execution. The appellee then called the appellant as a witness, who testified that the signature to the note was his; but oh cross examination, and over the appellee’s objection, he further testified, that when he signed the note it was for only one hundred and ninety-two dollars and seventy-four cents, and had since been altered, both in the figures in the margin, and in the statement of the amount in the body 'of the note, to two hundred and ninety-two dollars and seventy-four cents; that he could not read English writing; and that the appellee wrote the note in his presence, and then read it to him as being for one hundred and ninety-two dollars and seventy-four cents. At the close of this evidence, the court permitted the appellee to read the note in evidence to the jury. After which the appellee was sworn and testified as a witness in his own behalf, and upon Ms examination in chief testified, that the note had not been altered since its execution; that the appellant had promised to pay him one hundred dollars cash on the barley, and supposing he would do so, he,- the witness, commenced to write the note for one hundred and ninety-two dollars and seventy-four cents, and had made the figures on the margin accordingly, when the appellant said he could not then pay the one hundred dollars; whei’eupon, he, the witness, wrote the note for two hundred and ninety-two dollars and seventy-four cents and changed the marginal figures to correspond with that amount.
On cross examination, the witness was asked, whether, “ when he wrote the note and before it was signed, he stated to the appellant that it was for one hundred and ninety-two dollars and seventy-four cents, and whether he did not so read the note to the appellant.” The question was objected to, on the ground that it was not a cross examination of any *273matter brought out by the appellee, and was a matter that should be properly introduced by the appellant in support of his answer. The court sustained the objection and refused to permit the question to be answered. The appellant excepted to this ruling of the court, and urged it as a reason for a new trial, and now assigns it for error.
"We think the question should have been answered. It related directly to the matter about which the appellee had testified on his examination in chief, and was clearly a proper inquiry on cross examination.
The whole evidence in the case relating to that note tends; very strongly to show that the only consideration for the • note was a particular lot of barley sold by the appellee to-the appellant, and for which there was only due the appellee one hundred and ninety-two dollars and seventy-four-cents, which if true would go far to strengthen the claim-of the appellant that the note was either altered after Its - execution, or was erroneously read to the appellant by the ■ appellee, and we cannot say that the answer to the question, had it been permitted, would not have added strength to-the other evidence on that point. The question at issue be- ■ tween the parties was an important one, and involved moral turpitude on one side or the other, and the broadest latitude, consistent with established rules of law, should have-been allowed in the examination of it, and especially as thepai’ties to the suit were the principal witnesses. But it is-contended on the part of the appellee that, under the first paragraph of the answer, the burden was upon the plaintiff" to prove the alteration of the note as alleged; that the court erred in refusing to allow the note to be read in evidence-without proof of its execution, and that the whole evidence-of the appellee was out of time. The question upon whom rests the burden of proof under such an answer need! not be discussed, because it is not material in this case. The-note had been given in evidence before the appellee was examined as a witness, and if any further evidence on the; *274¡part of the appellee as to the execution, of the note was [premature, still as it was his own voluntary act, he cannot ■derive any advantage from it. The evidence given by him -on his examination in chief was material, and went to the .jury, and the appellant should have been allowed the opportunity of a full cross examination.
H. W. Harrington and M. K. Rosebrugh, for appellant.
W. D. Willson, for appellee.
Another question is discussed by the appellant’s counsel, ¡arising upon instructions given by the court to the jury, as ■to the proper measure of damages upon the breach of warranty under the second paragraph of the answer, and on ■■the refusal of .the court to give certain instructions asked by the appellant on the same subject. But as the jury found specially that no such warranty was made, the question raised upon the instructions is an immaterial one, and .an examination of it here is unnecessary.
The judgment is reversed, with costs, and the cause remanded for a new trial.